OFFICE   OF   THE   AlTORNEY     GENERAL   OF   TEXAS

                        AUSTIN




                    e ami      se a6th6r   or not it    15 t&6
                    11ttorRsyto tileIa suit upon in&rua-
                      lmora oourt k, XwmV6 a tenant sff
                      and whetimr or not a rcasonikbls
                      r .tl¶iu
                             0exvll36.-
                                                                                2s9




                         autile   upon   thue   otflew!n,         %n   ruahor
6tbbRU     that 8hbbdUtib8 ood #to          #     th@ CkwAnty
                                                           Attolfa.y
       88rlbd bl the Conotftut&aawere not @mtrioted          rr, refer
r      8ubmqgmIt oot8 0r t&e L8glslatum   oOar8rdag     IIbam0lu.l
d@d8 up68 t+ens offiaer8, 8uah a8 ArWn20 8Vl8, Vernon*8
AfhueatoiIClvm ~tatute8, nhf#k prml&en tha$         8he Caby
Attommy      8haU; r~pr8805t the (Icrorrty
                                        ta 6srtain tit8        r0r
dungnr. Alao~ Artf.018 SW, VnrRon*r       &lIlatatoaOft11
Btatttt88,    whloi:requires the Din8rlob OS GcnantyAttam+
De inatlttltnouch pawoeedingr8a are nwemary to oaergel
oh8   p*083mku     0r eertdlin,dutm by ombt            orrim              ti
to prwarto and proteat       ths publio ln88nut       as    nnt        r0*h
in r8ld 8tatute.
                                            0r
            Ulnprly, 1t lo not Bhe irAteRtloJl               thn       L&8&+
twa tsmka it the right oi the Oounty htornny                      to rn#mmmt
,tb Bounty in nil nulla or ad&we.
            Artlole 354, Vwnon*s,hmotated CIvIL Otatut88,
prm$d88 that Di88rlot and County Attorri6ygsshall adVi8e and
gitw npinionn to the varioun ocunty and preainot 0rfi0er8,
but *hia do86 not me&n Chat the Comissioners* Court 18
roquhd 80 employ Iem aouuty A88orxleyin %ll cirik 8uit5,
QOl'&Mb it l&SW t&St ths COUSltyAtt0~IX.y has tb Fight to
npmaent the County in aLl suah suits.
                   IB 8he 0(~8t)sr xa08e0n t, ~~ri8    romp, 58 amu,
tileBupsmila’uouxt       h.10 that the Cmli%i88ionez8'   f3ourt0r the
Umanty had the exolue4ita        r&ht to aeteralne t;ltether  a ruiti
rh&d    b0 b2TOUght ifi bhs. MU&~ clnd rot tilebOR4rit Qf t&i
wunty      oxaept     in the 088e them B ~ononrmmt or.exoluaire
rigt& in ewforrdt on some o8her oftlolal or tribunal by.tho
~~olmtun           k, exepoise in some dlpeoified   oatw a like dlsom-
     .
Sonorab1.QD. Riobtml v4$48,                   pl&re 3



                      Th* v@WhJtODOl-6'          &XWt     ha8 the autbarity TV
nmpley oounsel           to
                          the sr4~u510n 0r the ecmty ~ttrff.~sy     t0
lnntibate       euits in beheUr 0r the @ountg, except asltioim
8g8h8t~ offloe holdoxn, ee protide by brtioln              I%%@,Vex#um*#
h5nd6Sod       Oft11 stalrubeo,    ‘PhiS US?bld,   hWdOrO~8      by tb&#
bp@X@nnt         iZi &Rnf8rulW   o&IS&On HOi %67&      ‘Chin epiaian he&&
aat       the UnmmlM~Qllm'      mm     ha8 tru adlerrfty    to 6m Icy
ae?w~6& toth8            exclu8ionQi thoOcuatyAttora.y tab 4 nl$
    8 rgsant            the    %ankbg       a4mai8alon    ror    the   rec0twy        0r
               d8      wlrr tb        bwtp         Bare FLU& 3.m 02 aoacunt or
               4wanty         depanitozy~      railure; aa the oowitg mi4rnay
      entitled to any cca&nnica on Qoll~otfons rsads an a
m8u%t ot 818&dBllit,exc.oept
                           88 iaaybe protided by aantniot
b8tvqn.ntha county Xttormy and tha Oxeaiauionars* Court.
              The and8 of Cloy %atlonal Be& vI Presidio County,
%8 %, w. 777, hO1&8 ?dMIt it 18 n4t ‘i&V316@d dIlty Of the
Qounty Atlmmy )lorsprsnsnt th6 County fn euits affsctiDg
it8 intnrest.    mu QaSd of Jolma i. v'r1tman*173 3. W. 20l
hO148 tth& ~Oifd8OiOIl~’                    COUTt& h&V.    th0    .SUthOrity     f0    @ilt&,
Qsupty    Attorneys           to rqm+sant       the County in pending            suits;
                Pm Uc not utab* in four letter wh3ther or not
the o&no inwhich you reDre86nted the County, arsiutiedbr
t8s ndilitional   counsel wt3 a dam (18mentfoncd in ArUe&
87 lbl, upra, or ~h&h&it.68       a'oaee vhloh 84~~ ather
8tawlte providea              t$at   the county    Attorney       should    reprmwtt
the mlllty.   fntbe.abaenceof a ntateinmt to G-i+obntrary,
m unume that the above mentionad oame in rihiokyou reprerented
the Countj'lMB one wdch the County Rttornsy WR8 :iatrequired
by law te reprecent thu County In. This beir;ii
                                              true, you are
?ospeotfullyadvise& that.it %e oux og~iol.on
                                           thnt tha COGUS-
donera’      Court            oontrsct with .ei'.3
                         0e.n logally           Ccuaty :,ttoracy
and pay him R rerleonobl~               co~ensatio:~
                                         for servfaas rendered
In all girl1 6aeem where #he du8y 5s n4t fmpcpee&upon ths
%cmnty Attorney by statute to represent the County. It i*
6tiffurthei o~inioa that    it is :zotthe duty of the County
Attornny t&o represent the Oounty in any ofvil cam ualeea
lqTO881Jr mada 80 by &k¶tutU.     Ii the above mentioned servioes
Vfue p8rtomd   in tho abrwme of a oontrractbetween the County
At?mrmy  iandOamfs$loners' Court, but UQOll thrrrquefit of
8aliicart,the County AtQmnJ fs entitled to b reasomble
wwtton       on a quantum dt,bcele*
           with rmttbnnoe te pour SeoQndend third quoettoJl8,
ywa are a4rir@d #at after a oamful soaroh of the rtatutos,
vefellto r indenyletuto ia p o en@th edutyup o nth ec o ua ty
Attosne~ to ill@ a maSti   011the iaetruapiOla0r  the Demislun'
Uourt te mmmb a tonant%n       th0 fhutp POOX PRZJU. Th0rer0n,
tt i* sot t&o Qu    or,the uouat~ Attcmaey to rir6 suoh mait.
-,        fihauoelxm%onmra’Uourt may oontreot vfth tho Cctutit~
Attttorny to por&ta mwh IOSY$~OB   and h&tal~y pey a rsmoneblo
6o98an*leafart&       (Ieve*
           Trusting thmt the forgoing fully annvctrsyour
iaqulry,vo are
                                       Yours YOry truly
                                  Al'TORBSTCkiWE~O~TE~